DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Maartje (NPL: “A physiologically representative in vitro model of the coronary circulation”, [2004]).
Regarding claim 1, Huennekens teaches a method for determining the severity of a stenotic lesion comprising (paragraph 0039):
generating, by 
 identifying, by the one or more processors, a stenotic lesion within the vessel (figure 5, para. 0032; “the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”); 
however, Huennekens fails to explicitly teach generating, by the one or more processors, a resistance model of the vessel based on vessel image data; 
calculating, by the one or more processors, one or more vessel resistance values in a region of the stenotic lesion, wherein at least one of the vessel resistance values are based on the resistance model being configured to represent a vessel that is not under a hyperemic condition as  being under a simulated hyperemic condition; 
providing for display the one or more vessel resistance values in relation to a representation of the vessel.
Maartje, in the same field of endeavor, teaches generating, by the one or more processors, a resistance model of the vessel based on vessel image data (figure 1, section the lumped parameter mathematical model, pages 893-894; Schematic representation of the lumped parameter model, consisting of a left ventricle, systemic circulation and coronary circulation); 
calculating, by the one or more processors, one or more vessel resistance values in a region of the stenotic lesion, wherein at least one of the vessel resistance values are based on the resistance model being configured to represent a vessel that is not under a hyperemic condition as  being under a simulated hyperemic condition (figure 1, section parameter estimation, page 896; the system calculates the total myocardial resistance for a baseline condition and for a simulated hyperemic condition); 
providing for display the one or more vessel resistance values in relation to a representation of the vessel (table 2, page 900).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide a resistance model with simulated hyperemic condition. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.

 Regarding claim 2, Huennekens teaches the method of claim 1, however fails to explicitly teach wherein the resistance model incorporates hyperemic microvascular resistance of branch vessels from the vessel.
Maartje, in the same field of endeavor, teaches wherein the resistance model incorporates hyperemic microvascular resistance of branch vessels from the vessel (figure 3, page 897; The variable resistance and volume of the subendocardial myocardium were represented by a collapsible tube through the LV-chamber as a part of the subendocardial branch.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide a resistance model incorporates hyperemic microvascular resistance of branch vessels from the vessel. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.

Regarding claim 3, Huennekens teaches the method of claim 1, however fails to explicitly teach wherein at least one of the vessel resistance values are based on the artery being in a normal condition.
Maartje, in the same field of endeavor, teaches wherein at least one of the vessel resistance values are based on the artery being in a normal condition (figure 1, section parameter estimation, page 896; the system calculates the total myocardial resistance for a baseline condition and for a simulated hyperemic condition).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide vessel resistance values are based on the artery being in a normal condition. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Maartje (NPL: “A physiologically representative in vitro model of the coronary circulation”, [2004]) and in further view of Meuwissen (NPL: “Role of variability in microvascular resistance on fractional flow reserve and coronary blood flow velocity reserve in intermediate coronary lesions”, [2001]).
Regarding claim 4, Huennekens in the view of Maartje teaches the method of claim 1, however, fails to explicitly teach wherein calculating the one or more vessel resistance values is based on a hyperemic blood velocity value.
Meuwissen, in the same field of endeavor, teaches wherein calculating the one or more vessel resistance values is based on a hyperemic blood velocity value (abstract; Minimum microvascular resistance, defined as the ratio of mean distal pressure to average peak blood flow velocity during maximum hyperemia.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Maartje with the teaching of Meuwissen to provide vessel resistance values is based on a hyperemic blood velocity value. This modification will help in evaluating lesion severity and to make clinical decisions as disclosed within Meuwissen in the abstract.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Maartje (NPL: “A physiologically representative in vitro model of the coronary circulation”, [2004]) and in further view of Leonardo Flórez-Valencia (“3D graphical models for vascular-stent pose simulation”, [2012]).
Regarding claim 5, Huennekens teaches the method of claim 1 , further comprising: 
receiving, by the one or more processors, user input in connection with a representation of the 3D model identifying a proximal location and a distal location relative to the stenotic lesion(para. 0058, the user pick the proximal and distal point on the vessel which defines the region of interest);
However, Huennekens fails to explicitly teach altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location; 
calculating, by the one or more processors, updated vessel resistance values within the vessel based on the altered resistance model; and
 providing for display the updated vessel resistance values in relation to an updated representation of the vessel.
Maartje, in the same field of endeavor, teaches calculating, by the one or more processors, updated vessel resistance values within the vessel based on the altered resistance model (figure 1, section parameter estimation, page 896; the system calculates the total myocardial resistance for a baseline condition and for a simulated hyperemic condition); 
providing for display the updated vessel resistance values in relation to an updated representation of the vessel (table 2, page 900).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide a resistance model with simulated hyperemic condition. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.
However, Huennekens in the view of Maartje fails to explicitly teach altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location.
Leonardo, in the same field of endeavor, teaches altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Maartje with the teaching Leonardo to provide a step of altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 6, Huennekens in the view of Maartje teaches the method of claim 5, however, fails to explicitly teach wherein simulating widening of the vessel corresponds to simulation of a stent being placed within the vessel, and further comprising receiving user input relating to the positioning of the stent within a representation of the 3D model.
Leonardo, in the same field of endeavor, teaches simulating widening of the vessel comprises simulation of a stent (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) and further comprising receiving user input relating to the positioning of the stent within a representation of the 3D model (Geometrical model, user chooses the delivery region and the stent parameter) .
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Maartje with the teaching Leonardo to provide simulating widening of the vessel comprises simulation of a stent. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 7, Huennekens teaches the method of claim 1, however, fails to explicitly teach wherein at least one of the resistance values comprises a value relating to a pressure drop along the stenotic lesion.
Maartje, in the same field of endeavor, teaches wherein at least one of the resistance values comprises a value relating to a pressure drop along the stenotic lesion (page 902).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide  resistance values comprises a value relating to a pressure drop along the stenotic lesion. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.

Claims 8-10, 14-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Maartje (NPL: “A physiologically representative in vitro model of the coronary circulation”, [2004]) and Lakin (US Pub No. 2006/0166176).

Regarding claim 8, Huennekens teaches a system for determining the severity of a stenotic lesion comprising: (paragraph 0039); 
generate a 3D model of a vessel that is based on vessel image data (para. 0035, three dimensional representation of the vessel is created);
identify a stenotic lesion within the vessel. (figure 5, para. 0032; “the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”);
However, fails to explicitly teach memory; one or more processors in communication the memory, the one or more processors configured to: generate a resistance model of the vessel based on vessel image data ;
calculate one or more vessel resistance values in a region of the stenotic lesion, wherein at least one of the vessel resistance values are based on an artery being under a simulated hyperemic condition;
provide for display the one or more vessel resistance values in relation to a representation of the vessel.
Maartje, in the same field of endeavor, teaches generate a resistance model of the vessel based on vessel image data (figure 1, section the lumped parameter mathematical model, pages 893-894; Schematic representation of the lumped parameter model, consisting of a left ventricle, systemic circulation and coronary circulation); 
calculate one or more vessel resistance values in a region of the stenotic lesion, wherein at least one of the vessel resistance values are based on the resistance model being configured to represent a vessel that is not under a hyperemic condition as  being under a simulated hyperemic condition (figure 1, section parameter estimation, page 896; the system calculates the total myocardial resistance for a baseline condition and for a simulated hyperemic condition); 
provide for display the one or more vessel resistance values in relation to a representation of the vessel (table 2, page 900).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide a resistance model with simulated hyperemic condition. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.
However, Huennekens in the view of Maartje fails to explicitly teach memory.
Lakin, in the same field of endeavor, teaches a memory (paragraph 0234; “Media input device 2240 includes a machine-readable medium 2255 on which is stored a set of instructions (i.e., software) 2260”).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Maartje with the teaching Lakin to provide a memory. This modification will enable the system to save data, software, and instructions to run the system (paragraph 0234).

Regarding claim 9, Huennekens teaches the system of claim 8, however fails to explicitly teach wherein the resistance model incorporates hyperemic microvascular resistance of branch vessels from the vessel.
Maartje, in the same field of endeavor, teaches wherein the resistance model incorporates hyperemic microvascular resistance of branch vessels from the vessel (figure 3, page 897; The variable resistance and volume of the subendocardial myocardium were represented by a collapsible tube through the LV-chamber as a part of the subendocardial branch.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide a resistance model incorporates hyperemic microvascular resistance of branch vessels from the vessel. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.

Regarding claim 10, Huennekens teaches the system of claim 8, however fails to explicitly teach wherein at least one of the vessel resistance values are based on the artery being in a normal condition.
Maartje, in the same field of endeavor, teaches wherein at least one of the vessel resistance values are based on an artery being in a normal condition (figure 1, section parameter estimation, page 896; the system calculates the total myocardial resistance for a baseline condition and for a simulated hyperemic condition).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide vessel resistance values are based on the artery being in a normal condition. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.

Regarding claim 14, Huennekens teaches the system of claim 8, however, fails to explicitly teach wherein at least one of the resistance values comprises a value relating to a pressure drop along the stenotic lesion.
Maartje, in the same field of endeavor, teaches wherein at least one of the resistance values comprises a value relating to a pressure drop along the stenotic lesion (page 902).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide  resistance values comprises a value relating to a pressure drop along the stenotic lesion. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.

Regarding claim 15, Huennekens teaches a method of determining the severity of a stenotic lesion, comprising (paragraph 0039);
generating, by 
 identifying, by the one or more processors, a stenotic lesion within the vessel (figure 5, para. 0032; “the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”); 
however, Huennekens fails to explicitly teach generating, by the one or more processors, a resistance model of the vessel based on vessel image data; 
calculating, by the one or more processors, one or more vessel resistance values in a region of the stenotic lesion, wherein at least one of the vessel resistance values are based on the resistance model being configured to represent a vessel that is not under a hyperemic condition as  being under a simulated hyperemic condition; 
providing for display the one or more vessel resistance values in relation to a representation of the vessel.
Maartje, in the same field of endeavor, teaches generating, by the one or more processors, a resistance model of the vessel based on vessel image data (figure 1, section the lumped parameter mathematical model, pages 893-894; Schematic representation of the lumped parameter model, consisting of a left ventricle, systemic circulation and coronary circulation); 
calculating, by the one or more processors, one or more vessel resistance values in a region of the stenotic lesion, wherein at least one of the vessel resistance values are based on the resistance model being configured to represent a vessel that is not under a hyperemic condition as  being under a simulated hyperemic condition (figure 1, section parameter estimation, page 896; the system calculates the total myocardial resistance for a baseline condition and for a simulated hyperemic condition); 
providing for display the one or more vessel resistance values in relation to a representation of the vessel (table 2, page 900).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide a resistance model with simulated hyperemic condition. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.
However, Huennekens in the view of Maartje fails to explicitly teach a non-transitory computer-readable medium storing instructions executable by one or more processors.
Lakin, in the same field of endeavor, teaches a non-transitory computer-readable medium storing instructions executable by one or more processors (paragraph 0234; “Media input device 2240 includes a machine-readable medium 2255 on which is stored a set of instructions (i.e., software) 2260”).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Maartje with the teaching Lakin to provide A non-transitory computer-readable medium storing instructions executable by one or more processors. This modification will enable the system to save data, software, and instructions to run the system (paragraph 0234).

Regarding claim 16, Huennekens teaches the non-transitory computer-readable medium of claim 15, however fails to explicitly teach wherein the resistance model incorporates hyperemic microvascular resistance of branch vessels from the vessel.
Maartje, in the same field of endeavor, teaches wherein the resistance model incorporates hyperemic microvascular resistance of branch vessels from the vessel (figure 3, page 897; The variable resistance and volume of the subendocardial myocardium were represented by a collapsible tube through the LV-chamber as a part of the subendocardial branch.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide a resistance model incorporates hyperemic microvascular resistance of branch vessels from the vessel. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.

Regarding claim 17, Huennekens teaches the non-transitory computer-readable medium of claim 15, however fails to explicitly teach wherein at least one of the vessel resistance values are based on an artery being in a normal condition.
Maartje, in the same field of endeavor, teaches wherein at least one of the vessel resistance values are based on an artery being in a normal condition (figure 1, section parameter estimation, page 896; the system calculates the total myocardial resistance for a baseline condition and for a simulated hyperemic condition).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide vessel resistance values are based on an artery being in a normal condition. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.
Regarding claim 20, Huennekens teaches the non-transitory computer-readable medium of claim 15, however, fails to explicitly teach wherein at least one of the resistance values comprises a value relating to a pressure drop along the stenotic lesion.
Maartje, in the same field of endeavor, teaches wherein at least one of the resistance values comprises a value relating to a pressure drop along the stenotic lesion (page 902).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide  resistance values comprises a value relating to a pressure drop along the stenotic lesion. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.

Claims 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Maartje (NPL: “A physiologically representative in vitro model of the coronary circulation”, [2004]), Lakin (US Pub No. 2006/0166176) and in further view of Meuwissen (NPL: “Role of variability in microvascular resistance on fractional flow reserve and coronary blood flow velocity reserve in intermediate coronary lesions”, [2001]).
Regarding claim 11, Huennekens in the view of Maartje and Lakin teaches the system of claim 8, however, fails to explicitly teach wherein calculating the one or more vessel resistance values is based on a hyperemic blood velocity value.
Meuwissen, in the same field of endeavor, teaches wherein calculating the one or more vessel resistance values is based on a hyperemic blood velocity value (abstract; Minimum microvascular resistance, defined as the ratio of mean distal pressure to average peak blood flow velocity during maximum hyperemia.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Maartje and Lakin with the teaching of Meuwissen to provide vessel resistance values is based on a hyperemic blood velocity value. This modification will help in evaluating lesion severity and to make clinical decisions as disclosed within Meuwissen in the abstract.

Regarding claim 18, Huennekens in the view of Maartje and Lakin teaches the non-transitory computer-readable medium of claim 15, however, fails to explicitly teach wherein calculating the one or more vessel resistance values is based on a hyperemic blood velocity value.
Meuwissen, in the same field of endeavor, teaches wherein calculating the one or more vessel resistance values is based on a hyperemic blood velocity value (abstract; Minimum microvascular resistance, defined as the ratio of mean distal pressure to average peak blood flow velocity during maximum hyperemia.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Maartje and Lakin with the teaching of Meuwissen to provide vessel resistance values is based on a hyperemic blood velocity value. This modification will help in evaluating lesion severity and to make clinical decisions as disclosed within Meuwissen in the abstract.

Claims 12-13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Maartje (NPL: “A physiologically representative in vitro model of the coronary circulation”, [2004]), Lakin (US Pub No. 2006/0166176) and in further view of Leonardo Flórez-Valencia (“3D graphical models for vascular-stent pose simulation”, [04/26/2012]).
Regarding claim 12, Huennekens teaches the system of claim 8, wherein the one or more processors are further configured to: receive user input in connection with a representation of the 3D model identifying a proximal location and a distal location relative to the stenotic lesion (para. 0058, the user pick the proximal and distal point on the vessel which defines the region of interest)
However, Huennekens fails to explicitly teach alter the resistance model to simulate widening of the vessel between the proximal location and the distal location; 
Calculate updated vessel resistance values within the vessel based on the altered resistance model; and
 provide for display the updated vessel resistance values in relation to an updated representation of the vessel.
Maartje, in the same field of endeavor, teaches calculate updated vessel resistance values within the vessel based on the altered resistance model (figure 1, section parameter estimation, page 896; the system calculates the total myocardial resistance for a baseline condition and for a simulated hyperemic condition); 
Provide for display the updated vessel resistance values in relation to an updated representation of the vessel (table 2, page 900).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide a resistance model with simulated hyperemic condition. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.
However, Huennekens in the view of Maartje and Lakin fails to explicitly teach alter the resistance model to simulate widening of the vessel between the proximal location and the distal location.
Leonardo, in the same field of endeavor, teaches alter the resistance model to simulate widening of the vessel between the proximal location and the distal location (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Maartje and Lakin with the teaching Leonardo to provide a step of altering the resistance model to simulate widening of the vessel between the proximal location and the distal location. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 13, Huennekens in the view of Maartje and Lakin teaches the system of claim 12, however, fails to explicitly teach wherein simulating widening of the vessel corresponds to simulation of a stent being placed within the vessel, and further comprising receiving user input relating to the positioning of the stent within a representation of the 3D model.
Leonardo, in the same field of endeavor, teaches simulating widening of the vessel comprises simulation of a stent (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) and further comprising receiving user input relating to the positioning of the stent within a representation of the 3D model (Geometrical model, user chooses the delivery region and the stent parameter) .
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Maartje and Lakin with the teaching Leonardo to provide simulating widening of the vessel comprises simulation of a stent. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 19, Huennekens teaches the non-transitory computer-readable medium of claim 15, further comprising: 
Receiving user input in connection with a representation of the 3D model identifying a proximal location and a distal location relative to the stenotic lesion(para. 0058, the user pick the proximal and distal point on the vessel which defines the region of interest);
However, Huennekens fails to explicitly teach altering the resistance model to simulate widening of the vessel between the proximal location and the distal location; 
Calculating updated vessel resistance values within the vessel based on the altered resistance model; and
 providing for display the updated vessel resistance values in relation to an updated representation of the vessel.
Maartje, in the same field of endeavor, teaches calculating updated vessel resistance values within the vessel based on the altered resistance model (figure 1, section parameter estimation, page 896; the system calculates the total myocardial resistance for a baseline condition and for a simulated hyperemic condition); 
providing for display the updated vessel resistance values in relation to an updated representation of the vessel (table 2, page 900).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching of Maartje to provide a resistance model with simulated hyperemic condition. This modification will help developing clinical diagnostic techniques as disclosed within Maartje in the abstract.
However, Huennekens in the view of Maartje and Lakin fails to explicitly teach altering  the resistance model to simulate widening of the vessel between the proximal location and the distal location.
Leonardo, in the same field of endeavor, teaches altering the resistance model to simulate widening of the vessel between the proximal location and the distal location (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Maartje and Lakin with the teaching Leonardo to provide a step of altering, by the one or more processors, the resistance model to simulate widening of the vessel between the proximal location and the distal location. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.M.A./Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793